16-3995-cv
CSX Transp., Inc. v. Island Rail Terminal, Inc. et al


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 


                                             August Term 2016 

                 (Argued: September 25, 2017     Decided: January 10, 2018) 

                                          Docket No. 16‐3995‐cv 


                                      CSX TRANSPORTATION, INC., 

                                                              Plaintiff‐Counter‐Defendant‐Appellee, 

                                                        v. 

      ISLAND RAIL TERMINAL, INC., MAGGIO SANITATION SERVICE, INC., EASTERN 
                          RESOURCE RECYCLING, INC.,    

                                                              Appellants, 

                            EMJAY ENVIRONMENTAL RECYCLING, LTD., 

                                                              Defendant‐Counter‐Claimant. 


                    ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE EASTERN DISTRICT OF NEW YORK 




Before: 
                          LIVINGSTON, LYNCH, and CHIN, Circuit Judges. 
             Appeal from a judgment and post‐judgment order of the United 

States District Court for the Eastern District of New York (Seybert, J.), directing 

third‐party garnishees to satisfy a creditorʹs judgment against a judgment debtor 

as damages for the garnisheesʹ violation of certain restraining notices.    

             AFFIRMED IN PART AND VACATED AND REMANDED IN PART.  
                                                        
                         
                        JEFFREY D. COHEN, Keenan Cohen & Merrick P.C., 
                              Philadelphia, Pennyslvania, for Plaintiff‐Counter‐
                              Defendant‐Appellee. 
                         
                        JARRETT M. BEHAR, Sinnreich Kosakoff & Messina LLP, 
                              Central Islip, New York, for Appellants.  
                         
                                                        

CHIN, Circuit Judge: 

             Third‐party garnishees appeal from a judgment of the district court 

(Seybert, J.) directing them to turn over $1,056,444.15 to a judgment creditor to 

satisfy a judgment against a judgment debtor.  The district court awarded the 

sum as damages for the garnisheesʹ violation of certain restraining notices.  The 

garnishees also appeal from the district courtʹs post‐judgment order denying 

their motion to alter the judgment.   

             On appeal, the garnishees principally argue that (1) plaintiff was 

required to commence a special proceeding against garnishees under New York 
                                         ‐ 2 ‐ 
 
Civil Practice Law and Rules (ʺC.P.L.R.ʺ) article 52, instead of proceeding by 

motion; (2) garnishees did not violate the restraining notices under C.P.L.R. 

§ 5222(b); and (3) the district court erred in awarding damages and doing so 

without holding a hearing.   

             We affirm in part and vacate and remand in part.  

                                 BACKGROUND 

             Plaintiff‐counter‐defendant‐appellee CSX Transportation, Inc. 

(ʺCSXʺ) is an interstate rail carrier.  Defendant‐counter‐claimant Emjay 

Environmental Recycling, Ltd. (ʺEmjayʺ) operates a waste transfer station.  In 

2012, appellant Island Rail Terminal, Inc. (ʺIsland Railʺ) purchased ʺsubstantially 

allʺ of Emjayʹs assets for $3,572,011.52 pursuant to an Asset Purchase Agreement 

and Amended Promissory Note.  Appellants Maggio Sanitation Services, Inc. 

(ʺMaggioʺ) and Eastern Resource Recycling, Inc. (ʺEastern Resourceʺ) guaranteed 

Island Railʹs payment and performance obligations.   

             On September 25, 2014, the district court entered an amended 

judgment for CSX and against Emjay in this breach of contract suit for 

$1,056,444.15.  We affirmed the judgment.  CSX Transp., Inc. v. Emjay Envtl. 

Recycling, Ltd., 629 F. Appʹx 147 (2d Cir. 2015) (summary order).  By this point, at 



                                        ‐ 3 ‐ 
 
least three other creditors already held judgments against Emjay (based on 

unrelated claims):  Environmental Logistics Services (ʺELSʺ) for $1,238,807.03, 

Sullivan Gardner for $294,318.82, and Matthew Crescimanni (ʺCrescimanniʺ) for 

$402,013.83.   

             On November 12, 2014, CSX served third‐party garnishees Island 

Rail, Maggio, and Eastern Resource (collectively, ʺGarnisheesʺ) with restraining 

notices (the ʺRestraining Noticesʺ) to aid its judgment entered in this case below.1  

The Restraining Notices prohibited Garnishees from ʺmak[ing] or suffer[ing] any 

sale, assignment or transfer of, or any interference withʺ and from ʺotherwise 

dispos[ing] of any [] debtʺ owed to Emjay, except as otherwise provided.  N.Y. 

C.P.L.R. § 5222(b); see also App. 99, 107, 115 (restraining notices).  By this point, at 



                                                 
1           ʺA ʹgarnisheeʹ is a person who owes a debt to a judgment debtor, or a person 
other than the judgment debtor who has property in his possession or custody in which 
a judgment debtor has an interest.ʺ  N.Y. C.P.L.R. § 105(i).  A restraining notice is an 
enforcement device used in aid of an existing judgment that bears the caption of the 
underlying action.  N.Y. C.P.L.R. § 5222, cmt. 5222:1 (practice commentary).  It may be 
issued by the judgment creditorʹs attorney against the judgment debtor or a third party.  
Id.  A restraining notice served upon a garnishee ʺserves as a type of injunction 
prohibiting the transfer of the judgment debtorʹs property.ʺ  Aspen Indus., Inc. v. Marine 
Midland Bank, 52 N.Y.2d 575, 579 (1981); see also N.Y. C.P.L.R. § 5222, cmt. 5222:1 
(practice commentary) (ʺWith ordinary money judgments, it is usually the attorney who 
issues the restraining notice, acting as an officer of the court in so doing.  In that 
instance, the restraint results without a court order or any other preliminary judicial 
authorization.  It is a rare example of an injunction, complete with contempt 
punishment as its sanction, not embodied in a court order or judgment.ʺ). 
                                           ‐ 4 ‐ 
 
least two creditors, Crescimanni and ELS, had already served writs of execution 

for their judgments against Emjay.2 

              Approximately three months later, on February 26, 2015, the New 

York State Supreme Court, Suffolk County, approved a consolidated $2.2 million 

settlement (the ʺState Settlement Orderʺ) in two unrelated actions involving 

Emjay, Garnishees, and several of Emjayʹs other creditors, including ELS, 

Sullivan Gardner, and Crescimanni.3  CSX, after joining early settlement talks at 

the invitation of the parties in the state court proceedings, ultimately declined to 

participate.  Under the terms of the settlement, Garnishees settled the claims 

asserted by Emjay for $2.2 million, which was then distributed to creditors ELS, 

Sullivan Gardner, and Crescimanni to satisfy their judgments against Emjay.  

The state court ʺso orderedʺ the settlement.  App. 154.    

              On June 12, 2015, CSX filed a motion for a turnover order to compel 

Garnishees to satisfy CSXʹs September 25, 2014 amended judgment against 

                                                 
2           Garnishees belatedly corrected the date of ELSʹs writ of execution from March 10, 
2015 to November 5, 2014 in a letter motion to alter the judgment.  Letter Mot. to Alter J. 
1, CSX Transp. v. Island Rail Terminal, Inc., No. 12‐cv‐1865 (E.D.N.Y. Nov. 4, 2016), ECF 
No. 100.  As discussed further below, the district court declined in its discretion to 
consider the new fact.  Elec. Order Den. Letter Mot. to Alter J., CSX Transp. v. Island Rail 
Terminal, Inc., No. 12‐cv‐1865 (E.D.N.Y. Dec. 1, 2016).   
3           In the first of those actions, Emjay sued Garnishees to recover the $3.5 million 
purchase price from the asset sale, and Garnishees raised various counter‐claims.  In the 
second, ELS, Sullivan Gardner, and Crescimanni sued Emjay for unpaid judgments. 
                                            ‐ 5 ‐ 
 
Emjay, as entered by the district court in this case.  In its motion, CSX also 

argued, alternatively, that Garnishees were liable to CSX for damages because 

entering into the state settlement violated the Restraining Notices.  While the 

motion was pending, on June 24, 2015, Garnishees issued a check to CSX for 

$8,015.03 ‐‐ the ʺremainder of the proceeds of the settlement of the [Garnisheesʹ] 

debt to Emjay pursuant to theʺ State Settlement Order.  App. 230‐31.  The 

remaining settlement payments to ELS, Sullivan Gardner and Crescimanni were 

paid out before this check was issued, but the dates of these payments do not 

appear to be included in the record.  On or about July 9, 2015, CSX served writs 

of execution for its judgment.   

             On February 25, 2016, the district court granted CSXʹs motion for a 

turnover order and directed Garnishees to turn over $1,056,444.15 to CSX.  The 

district court also held that ʺto the extent that the Garnishees already made 

disbursements under the [State] Settlement Order, CSX is entitled to damages in 

the amount of the Judgment: $1,056,444.15.ʺ  Sp. App. 12.  As to damages, the 

court explained that the Garnishees ʺacted negligently by ignoring the 

Restraining Notices because only an order from this Court could alter the 

Garnisheesʹ obligations.ʺ  Sp. App. 13.  If Garnishees had not violated the 



                                         ‐ 6 ‐ 
 
Restraining Notices by paying out the $2.2 million state settlement, the district 

court concluded, the Garnishees would still have had $1,056,444.15 available, the 

amount of CSXʹs unsatisfied judgment.   

             On March 2, 2016, CSX moved the court to enter judgment against 

Garnishees on the ground that Garnishees already disbursed funds pursuant to 

the state settlement.  On March 10, 2016, Garnishees moved for reconsideration 

of the district courtʹs February 25, 2016 turnover order.  In their motion, 

Garnishees objected to the district courtʹs failure to hold a hearing and also 

requested oral argument on their motion.   

             On November 2, 2016, without holding oral argument or providing 

a hearing, the district court denied Garnisheesʹ motion for reconsideration and 

granted CSXʹs motion to enter judgment against Garnishees, reaffirming that 

Garnishees would have been able to satisfy CSXʹs judgment of $1,056,444.15 if 

Garnishees had not violated the Restraining Notices by distributing funds 

pursuant to the $2.2 million state settlement.  Although the courtʹs initial order 

rested on the mistaken premise that the settlement funds were still available at 

the time of judgment, the court clarified that its ʺultimate conclusion rested on a 

damages analysis,ʺ Sp. App. 25, not a turnover analysis, and that Garnishees 



                                        ‐ 7 ‐ 
 
remained liable.  As to damages, the court recognized that the Restraining 

Notices did not grant priority and agreed that priority creditors should be paid 

first.  Based on the information before it, the court concluded that only 

Crescimanniʹs property execution granted him a superior right over CSX, and 

that offsetting Crescimanniʹs judgment of $402,013.83 still would have left 

sufficient funds for Garnishees to satisfy CSXʹs judgment.  Finally, the court 

concluded that Garnishees ʺhave not raised any issues of factʺ and thus it ʺneed 

not hold a hearing to determine the proper judgment amount.ʺ  Sp. App. 33.  The 

Second Amended Judgment was issued on November 8, 2016, and awarded CSX 

damages in the amount of $1,056,444.15 against Garnishees.   

             On November 4, 2016, Garnishees moved by letter to alter the 

judgment on two grounds, which they contended would reduce the judgment to 

$201,945.11.  On December 1, 2016, the district court issued an order 

electronically denying Garnisheesʹ motion.  First, the district court declined to 

consider new evidence demonstrating that ELS served its property execution 

several months earlier ‐‐ thereby granting it priority before the State Settlement 

Order ‐‐ because Garnishees failed to show that they were ʺjustifiably ignorantʺ 

of the evidence ʺdespite due diligence.ʺ  Elec. Order Den. Mot. to Alter J., CSX 



                                         ‐ 8 ‐ 
 
Transp. v. Island Rail Terminal, Inc., No. 12‐cv‐1865 (E.D.N.Y. Dec. 1, 2016) 

(quoting Becnel v. Deutsche Bank AG, 838 F. Supp. 2d 168, 171 (S.D.N.Y. 2011)).  

Second, the district court concluded that accounting for statutory interest, which 

it omitted in its initial damages calculations, would not have affected its ultimate 

conclusion that Garnishees had sufficient funds to satisfy CSXʹs judgment. 

             This appeal followed. 

                                    DISCUSSION 

             We review a district courtʹs ruling on a request for an order of 

attachment for abuse of discretion.  Exp.‐Imp. Bank of the Republic of China v. 

Grenada, 768 F.3d 75, 84‐85 (2d Cir. 2014).  We also review a district courtʹs denial 

of an evidentiary hearing for abuse of discretion.  Zappia Middle E. Constr. Co. v. 

Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).  ʺThe district court abuses 

its discretion if it applies legal standards incorrectly, relies on clearly erroneous 

findings of fact, or proceeds on the basis of an erroneous view of the applicable 

law.ʺ  Aurelius Capital Partners, LP v. Republic of Argentina, 584 F.3d 120, 129 (2d 

Cir. 2009) (citation omitted).  We review de novo a district courtʹs interpretation of 

questions of New York law.  See Tire Engʹg & Distrib. L.L.C. v. Bank of China Ltd., 

740 F.3d 108, 113‐14 (2d Cir. 2014).  



                                         ‐ 9 ‐ 
 
               Because the district court indicated that its ʺultimate conclusion 

rested on a damages analysis,ʺ Sp. App. 25, not a turnover analysis, we confine 

the scope of our review to the damages theory.  Three principal issues are 

presented.  First, Garnishees argue that CSX improperly proceeded by motion 

under Rule 69(a) of the Federal Rules of Civil Procedure and that, instead, CSX 

should have instituted a special proceeding against Garnishees pursuant to 

C.P.L.R. article 52 for the district court to obtain personal jurisdiction.  Second, 

Garnishees argue that they did not violate the Restraining Notices because they 

transferred funds pursuant to an order of the state court, and C.P.L.R. § 5222(b) 

permits transfers ʺpursuant to an order of the court.ʺ  Third, Garnishees contend 

that even if they did violate the Restraining Notices, the district court erred in 

concluding that CSX suffered damages when CSX was the creditor ʺlast in line,ʺ 

Appellantsʹ Br. 29, and in failing to hold a hearing before fixing the amount of 

damages.4   

                

                                                 
4           CSX suggests that Garnisheesʹ appeal is limited to the denial of the motion for 
reconsideration.  But Garnisheesʹ Amended Notice of Appeal identifies the initial 
turnover order, the order denying their motion for reconsideration, the Second 
Amended Judgment, as well as the district courtʹs post‐judgment order denying their 
motion to alter the judgment.  CSX offers no argument for limiting the scope of our 
review to the single order denying the motion for reconsideration.  We therefore 
consider and resolve Garnisheesʹ appeal of all relevant orders in this dispute. 
                                            ‐ 10 ‐ 
 
I.     Procedure for Enforcing Money Judgments 

              First, we agree with the district court that CSX was permitted to seek 

relief from Garnishees by motion under Rule 69(a), rather than by instituting a 

special proceeding pursuant to New York law.  See Fed. R. Civ. P. 69(a).     

       A.     Applicable Law  

              A motion to enforce a money judgment is governed by Rule 69(a), 

which provides that ʺproceedings supplementary to and in aid of judgment or 

execution . . . must accord with the procedure of the state where the court is 

located.ʺ  Id.  In New York, C.P.L.R. article 52 governs the enforcement and 

collection of money judgments.  See N.Y. C.P.L.R. §§ 5201‐5252.  Section 5225(b) 

enables a judgment creditor to commence a ʺspecial proceedingʺ against a third 

party who ʺis in possession or custody of money or other personal propertyʺ in 

which the judgment debtor has an interest.  Id. § 5225(b).5  Section 5227 allows a 

judgment creditor to commence a special proceeding against a third party ʺwho 


                                                 
5           Section 5225(b) provides in pertinent part:  
Upon a special proceeding commenced by the judgment creditor, against a person in 
possession or custody of money or other personal property in which the judgment 
debtor has an interest, or against a person who is a transferee of money or other 
personal property from the judgment debtor, where it is shown that the judgment 
debtor is entitled to the possession of such property or that the judgment creditorʹs 
rights to the property are superior to those of the transferee, the court shall require such 
person to pay the money . . . . 
                                           ‐ 11 ‐ 
 
it is shown is or will become indebted to the judgment debtor.ʺ  Id. § 5227.6  

Violation of a restraining notice subjects a garnishee to personal liability in a 

special proceeding under C.P.L.R. article 52 or a separate plenary action.  Cruz v. 

TD Bank, N.A., 22 N.Y.3d 61, 77‐78 (2013).  C.P.L.R. article 4 sets forth the 

procedure for special proceedings.  See N.Y. C.P.L.R. §§ 401‐411.  

       B.     Application 

              Although we have assumed in prior cases that parties may seek 

turnover orders by motion, we have not squarely addressed the issue.  See, e.g., 

Vera v. Republic of Cuba, 802 F.3d 242, 244 n.3 (2d Cir. 2015); HBE Leasing Corp. v. 

Frank, 48 F.3d 623, 633 & n.7 (2d Cir. 1995).7  We now hold that a party seeking a 


                                                 
6           Section 5227 provides in pertinent part:  
Upon a special proceeding commenced by the judgment creditor, against any person 
who it is shown is or will become indebted to the judgment debtor, the court may 
require such person to pay to the judgment creditor the debt upon maturity, or so much 
of it as is sufficient to satisfy the judgment, and to execute and deliver any document 
necessary to effect payment; or it may direct that a judgment be entered against such 
person in favor of the judgment creditor. 
7           District courts in this circuit have also consistently allowed parties to request 
turnover orders by motion rather than by special proceeding.  See, e.g., Bernard v. 
Lombardo, 2016 WL 7377240, at *5 (S.D.N.Y. Nov. 23, 2016); Gen. Elec. Capital Corp. v. E. 
Bus. Sys., 2016 WL 3582061, at *2 (E.D.N.Y. June 28, 2016); State Farm Mut. Auto. Ins. Co. 
v. Grafman, 2015 WL 9460131, at *4 (E.D.N.Y. Dec. 23, 2015); Universitas Educ., LLC v. 
Nova Grp., Inc., 2014 WL 3883371, at *8 (S.D.N.Y. Aug. 7, 2014); SEC v. Vuono, 2013 WL 
6837568, at *3 (E.D.N.Y. Dec. 26, 2013); N. Mariana Islands v. Millard, 845 F. Supp. 2d 579, 
581‐82 (S.D.N.Y. 2012); JW Oilfield Equip., LLC v. Commerzbank, AG, 764 F. Supp. 2d 587, 
591 (S.D.N.Y. 2011); Mitchell v. Lyons Profʹl Servs., Inc., 727 F. Supp. 2d 120, 122‐23 
(E.D.N.Y. 2010).  But see Wasserman Media Grp., LLC v. Bender, 2012 WL 1506181, at *3 
                                            ‐ 12 ‐ 
 
money judgment against a non‐party garnishee may proceed by motion and 

need not commence a special proceeding, as long as the court has personal 

jurisdiction over the garnishee.  We reach this conclusion for three reasons.   

                       First, a special proceeding is a procedural vehicle under New York 

law with no equivalent under the Federal Rules of Civil Procedure, which 

recognize only ʺone form of action ‐‐ the civil action.ʺ  Fed. R. Civ. P. 2; see 

Mitchell v. Garrison Prot. Servs., Inc., 819 F.3d 636, 640 (2d Cir. 2016) (per curiam).  

It is therefore ʺunclearʺ how a party in a federal district court in New York could 

comply with the special proceeding requirements, Mitchell, 819 F.3d at 640, 

which we have indicated ʺneed not be strictly adhered to as long as there is no 

prejudice to the opposing party in giving notice of the claims and framing the 

issues,ʺ Vera, 802 F.3d at 244 n.3.   

                       Second, a special proceeding is more akin to motion practice than a 

plenary action.  See HBE Leasing Corp., 48 F.3d at 633 (summary relief available in 

a special proceeding under C.P.L.R. article 52); OʹBrien‐Kreitzberg & Assocs. v. 

K.P., Inc., 630 N.Y.S.2d 76, 76 (1st Depʹt 1995) (action seeking to enforce a money 
                                                                                                                                                             
 
(S.D.N.Y. 2012) (ʺ[P]etitionerʹs motion for a turnover order in the instant action is 
procedurally defective . . . . If petitioner seeks a turnover order, it must bring a separate 
action . . . .ʺ); Runaway Dev. Grp. v. Pentagen Techs. Intʹl Ltd., 396 F. Supp. 2d 471, 473‐74 
(S.D.N.Y. 2005) (same). 
                                                                         ‐ 13 ‐ 
 
judgment is ʺmore appropriately obtained in a supplementary special proceeding 

pursuant to [C.P.L.R.] article 52 rather than a plenary actionʺ (citation omitted)).  

See generally C.P.L.R. § 401, cmt. 401:1 (practice commentary) (ʺLike an action, [a 

special proceeding] ends in a judgment [], but the procedure is similar to that on 

a motion [].  Speed, economy and efficiency are the hallmarks of this 

procedure.ʺ); David D. Siegel, New York Practice § 547 (5th ed. 2017) (ʺA special 

proceeding is . . . . as plenary as an action, culminating in a judgment, but is 

brought on with the ease, speed, and economy of a mere motion.ʺ).   

             Third, New York law explicitly contemplates that proceedings 

brought as motions may, if necessary, be converted to special proceedings by the 

court.  Under C.P.L.R. § 103(c), ʺ[i]f a court has obtained jurisdiction over the 

parties, a civil judicial proceeding shall not be dismissed solely because it is not 

brought in the proper form . . . . If the court finds it appropriate in the interests of 

justice, it may convert a motion into a special proceeding . . . .ʺ  See also Jackson v. 

Bank of Am., N.A., 53 N.Y.S.3d 71, 74‐75 (2d Depʹt 2017) (citing C.P.L.R. § 103(c) 

and refusing to dismiss an action for failure to commence a special proceeding 

under article 52, even where that provision provided the exclusive remedy).  The 

court must, however, have personal jurisdiction over the parties.  See N.Y. 



                                          ‐ 14 ‐ 
 
C.P.L.R. § 103(c); Commonwealth of N. Mariana Islands v. Canadian Imperial Bank of 

Commerce, 21 N.Y.3d 55, 64 (2013) (ʺ[P]ersonal jurisdiction is the linchpin of 

authority under section 5225(b).ʺ).     

             Accordingly, we conclude that CSX was not required to institute a 

separate proceeding against Garnishees and could proceed by motion under 

Rule 69(a), so long as the district court otherwise had personal jurisdiction over 

Garnishees.  Here, personal jurisdiction is clear:  Garnishees do not contest that 

they are New York corporations with their principal places of business in the 

Eastern District of New York.  Although Garnishees contend that no summons 

was served, the record reflects that CSX complied with Rule 4 of the Federal 

Rules of Civil Procedure by serving the summons on Cathy McByrne, a person 

authorized to accept service on behalf of Vincent Maggio, Jr., Chief Executive 

Officer for Garnishees.  We therefore conclude that the district court properly 

allowed CSX to proceed by motion.   

II.   Statutory Construction of C.P.L.R. § 5222 

             Second, Garnishees argue that they did not violate the Restraining 

Notices because they transferred the restrained funds pursuant to the state 

courtʹs settlement order, and C.P.L.R. § 5222(b) authorizes disbursements 



                                           ‐ 15 ‐ 
 
ʺpursuant to an order of the court.ʺ  We agree with the district court that the 

plain meaning of the statute does not support Garnisheesʹ interpretation. 

      A.     Applicable Law  

             Under C.P.L.R. § 5222, an attorney for the judgment creditor may, as 

an officer of the court, serve a restraining notice on a third party who ʺowes a 

debt to the judgment debtor or . . . is in the possession or custody of property in 

which he or she knows or has reason to believe the judgment debtor . . . has an 

interest.ʺ  N.Y. C.P.L.R. § 5222(a)‐(b).  A party subject to a restraining notice is 

ʺforbidden to make or suffer any sale, assignment or transfer of, or any 

interference with, any such property, or pay over or otherwise dispose of any 

such debt . . . except upon direction of the sheriff or pursuant to an order of the 

court . . . .ʺ  Id. § 5222(b) (emphasis added).  A court has broad authority to 

regulate the use of enforcement devices.  Id. § 5240 (ʺThe court may at any time, 

on its own initiative or the motion of any interested person, and upon such 

notice as it may require, make an order denying, limiting, conditioning, 

regulating, extending or modifying the use of any enforcement procedure.ʺ).  

              

              



                                         ‐ 16 ‐ 
 
      B.     Application 

             ʺIn determining the law of the State of New York, ʹwe will consider 

not only state statutes but also state decisional law.ʹʺ  Elliott Assocs., L.P. v. Banco 

de la Nacion, 194 F.3d 363, 370 (2d Cir. 1999) (citation omitted).  Here, the parties 

have not cited and we are unaware of any New York cases that precisely address 

the issue before us, so ʺwe will carefully predict how the highest court of the 

state would resolve the uncertainty or ambiguityʺ by ʺconsider[ing] all of the 

resources to which the highest court of the state could look.ʺ  Id. (citations 

omitted).  We begin by examining the text of the statute to discern whether it has 

a plain and unambiguous meaning.  Louis Vuitton Malletier S.A. v. LY USA, Inc., 

676 F.3d 83, 108 (2d Cir. 2012); see also Elliott, 194 F.3d at 371 (noting that we ʺlook 

first to the plain language of a statute and interpret it by its ordinary, common 

meaningʺ when interpreting a New York statute (citation omitted) (internal 

quotation marks omitted)).  The meaning of a statute can be understood ʺin 

context with and by reference to the whole statutory scheme, by appreciating 

how sections relate to one another.ʺ  Auburn Hous. Auth. v. Martinez, 277 F.3d 138, 

144 (2d Cir. 2002).  ʺA statute should be interpreted in a way that avoids absurd 




                                          ‐ 17 ‐ 
 
results.ʺ  United States v. Venturella, 391 F.3d 120, 126 (2d Cir. 2004) (quoting 

United States v. Dauray, 215 F.3d 257, 264 (2d Cir. 2000)).  

             Here, the plain and unambiguous meaning of C.P.L.R. § 5222(b) is 

that ʺtheʺ court refers to the court out of which the restraining notice issued.  The 

use of the definite article ʺtheʺ indicates a singular court, whereas the indefinite 

article ʺanyʺ or ʺaʺ denotes multiple courts.  See Natʹl Foods, Inc. v. Rubin, 936 F.2d 

656, 660 (2d Cir. 1991) (ʺ[a]bsent some reason to conclude otherwise . . . ʹthe 

courtʹ referred to the second time . . . should be the same one referred to the first 

time ‐‐ a ʹcourt of competent jurisdictionʹʺ); see also Renz v. Grey Advert., Inc., 135 

F.3d 217, 222 (2d Cir. 1997) (ʺPlacing the article ʹtheʹ in front of a word connotes 

the singularity of the word modified. . . . In contrast, the use of the indefinite 

article ʹaʹ implies that the modified noun is but one of several of that kind.ʺ).   

             In addition, as the district court explained, permitting a second court 

to dissolve a restraining notice issued out of the first court would injure the 

rights of creditors and threaten the first courtʹs injunctive power.  See Nardone v. 

Long Island Tr. Co., 336 N.Y.S.2d 325, 327 (2d Depʹt 1972) (recognizing that a stay 

contained in an ex parte order ʺdid not serve to suspend the effectiveness of the 

restraining noticeʺ; ʺotherwise, any judgment debtor could obtain such an order, 



                                          ‐ 18 ‐ 
 
without notice to the court that a restraining notice had been served, or to the 

judgment creditor, and recover his property theretofore properly made the 

subject of the restraining noticeʺ); see also Sumitomo Shoji New York, Inc. v. Chem. 

Bank N.Y. Tr. Co., 263 N.Y.S.2d 354, 358‐59 (N.Y. Sup. Ct. 1965), aff’d, 267 N.Y.S.2d 

477 (1st Depʹt 1966) (discussing legislative history of C.P.L.R. § 5222 as favorable 

to judgment creditors in light of governorʹs veto of an amendment that would 

ʺunnecessarily hamper judgment creditors in the collection of their judgmentsʺ).  

We therefore agree with the district court that the phrase ʺan order of the courtʺ 

in C.P.L.R. § 5222(b) refers only to the court out of which the restraining notice 

issued.  Although Garnishees contend that our reading undermines the broad 

authority conferred on New York courts by C.P.L.R. § 5240, there is no 

suggestion that the state court, in ʺso orderingʺ the settlement, intended to lift the 

Restraining Notices issued out of the federal district court.  Indeed, the State 

Settlement Order does not mention CSX, let alone the Restraining Notices.  The 

order therefore did not dissolve Garnisheesʹ obligations under the Restraining 

Notices.  

             We also agree with the district court that Garnishees negligently 

violated the Restraining Notices.  The Restraining Notices ʺserve[d] as a type of 



                                        ‐ 19 ‐ 
 
injunction prohibiting the transfer of the judgment debtorʹs property.ʺ  Aspen 

Indus., Inc. v. Marine Midland Bank, 52 N.Y.2d 575, 579 (1981).  After Garnishees 

were served with the Restraining Notices, they were ʺforbidden to make or suffer 

any sale, assignment or transfer of, or any interference with, any such propertyʺ 

in which the judgment debtor Emjay is known or believed to have an interest.  

N.Y. C.P.L.R. § 5222(b).  Garnishees were properly served with the Restraining 

Notices on November 12, 2014, and the Restraining Noticesʹ injunctive effect was 

still in place on February 26, 2015, when Garnishees agreed to pay $2.2 million on 

behalf of Emjay to settle Emjayʹs debts to ELS, Sullivan Gardner, and 

Crescimanni in the State Settlement Order.  The Garnishees do not dispute that 

Emjay clearly had an interest in the $2.2 million that Garnishees paid on Emjayʹs 

behalf in that settlement.  See Ray v. Jama Prods., Inc., 425 N.Y.S.2d 630, 631 (2d 

Depʹt 1980) (ʺThe fact that a judgment debtor will directly benefit from the 

payment [to satisfy the judgment debtorʹs debts] is sufficient to require the party 

served with the restraining notice to comply with the provisions or be subject to 

the appropriate legal sanctions.ʺ).  In such circumstances, while Garnishees were 

entitled to contest the validity of the district courtʹs Turnover Order, they were 

not free to simply ignore the injunctive effect of the Restraining Notices.  See 



                                         ‐ 20 ‐ 
 
Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013) (ʺA garnishee has no 

discretion to ignore a restraining notice that is valid on its face . . . even if it 

questions the legal foundation on which the notice is based.ʺ).  Garnishees 

plainly violated the Restraining Notices in doing so.  

III.   Damages 

              Third, Garnishees argue that even if they did violate the Restraining 

Notices, CSX is not entitled to recover because CSX sustained no damages as the 

creditor ʺlast in lineʺ under New York law on priority of judgments.  Appellantsʹ 

Br. 29.  Relatedly, Garnishees contend that the district court erred by failing to 

hold a hearing, entertain testimony, or receive admissible evidence before 

holding them liable for CSXʹs unpaid judgment.  For the reasons set forth below, 

we conclude that the district court abused its discretion by failing to hold a 

hearing to resolve factual issues concerning the relative priorities of judgment 

creditors ‐‐ a necessary predicate to determining the proper amount of damages, 

if any, sustained by CSX.  

       A.     Applicable Law  

              A garnishee that violates a restraining notice may be liable to an 

aggrieved judgment creditor if the creditor establishes that ʺit sustained damages 



                                           ‐ 21 ‐ 
 
as a result of the garnisheeʹs disobedience of the [restraining] notice.ʺ  Aspen 

Indus., 52 N.Y.2d at 581.  To establish damages, a creditor must ʺdemonstrate that 

property of the judgment debtor was available to satisfy the judgment at the time 

the restraining notice was in effect.ʺ  Id.; see also Nardone, 336 N.Y.S.2d at 327 

(damages for violating a restraining notice are ʺthe amount of the judgment 

remaining unsatisfied, but limited to the amount in the account which would 

have been available to satisfy the judgmentʺ).  In Aspen, for instance, a judgment 

creditor could not establish damages resulting from a garnishee bankʹs violation 

of restraining notices, because the garnishee bank had a superior right of setoff to 

any debt owed to it by the judgment debtor based on section 151 of the Debtor 

and Creditor law.  52 N.Y.2d at 581‐82. 

             New York has a comprehensive statutory scheme establishing 

priorities for directing the assets of a judgment debtor to competing judgment 

creditors.  Under C.P.L.R. § 5234, ʺthe order of priority among judgments is to be 

determined strictly in accordance with the chronological service of execution 

levies and the filing of orders for turnover.ʺ  City of New York v. Panzirer, 259 

N.Y.S.2d 284, 286 (1st Depʹt 1965) (citing N.Y. C.P.L.R. § 5234(c)).  ʺThe mere 

service of restraining notices under [§] 5222 . . . does not invoke standing in the 



                                         ‐ 22 ‐ 
 
ranking of priorities.ʺ  Id.; Aspen Indus., 52 N.Y.2d at 579‐80.  Instead, a judgment 

creditor must take additional steps ‐‐ such as securing a turnover order or an 

execution levy ‐‐ to prevent intervening parties from attaining higher priority.  

See Aspen Indus., 52 N.Y.2d at 580.   

             A court ʺmay grant summary relief where there are no questions of 

fact, but ʹit must conduct a trial on disputed issues of fact on adverse claims in a 

turnover matter.ʹʺ  HBE Leasing Corp. v. Frank, 48 F.3d 623, 633 (2d Cir. 1995) 

(quoting General Motors Acceptance Corp. v. Norstar Bank of Hudson Valley, 549 

N.Y.S.2d 862, 863 (3d Depʹt 1989)); see also Port of New York Auth. v. 62 Cortlandt 

St. Realty Co., 18 N.Y.2d 250, 255 (1966) (standards of summary judgment apply 

to special proceedings); Gonzalez v. City of New York, 8 N.Y.S.3d 290, 291 (1st 

Depʹt 2015) (ʺIt is settled that a special proceeding is subject to the same 

standards and rules of decision as apply on a motion for summary judgment, 

requiring the court to decide the matter ʹupon the pleadings, papers and 

admissions to the extent that no triable issues of fact are raised.ʹʺ (citations 

omitted)).  In general, a hearing is required to fix damages where it is unclear 

what amount in a garnisheeʹs possession is the property of the judgment debtor 

and available to satisfy the judgment.  See Nardone, 336 N.Y.S.2d at 327.  Absent a 



                                         ‐ 23 ‐ 
 
factual issue concerning damages, however, a hearing is not required.  See, e.g., 

Gen. Motors Acceptance Corp., 549 N.Y.S.2d at 863 (ʺAlthough a court may grant 

summary relief where there are no questions of fact in a special proceeding, it 

must conduct a trial on disputed issues of fact on adverse claims in a turnover 

matter.ʺ (citing N.Y. C.P.L.R. §§ 409(b), 5225(b), 5239)); Michigan Assocs. v. 

Emigrant Sav. Bank, 345 N.Y.S.2d 329, 336 (Civ. Ct. 1973) (determining damages 

without any hearing because ʺthere is no issue of fact concerning damagesʺ). 

      B.     Application 

             To recover damages for Garnisheesʹ violation of the Restraining 

Notices, CSX had to demonstrate that the ʺproperty of the judgment debtor 

[Emjay] was available to satisfy the judgment at the time the restraining notice 

was in effect.ʺ  Aspen Indus., 52 N.Y.2d at 581.  In other words, CSX had to 

demonstrate that Garnisheesʹ debt to Emjay was available to satisfy CSXʹs 

judgment.  Garnisheesʹ debt to Emjay, in turn, had to be assessed in light of the 

priority of Emjayʹs various creditors pursuant to C.P.L.R. § 5234 ‐‐ because if 

other creditors had superior claims to the restrained funds before Garnishees 

violated the Restraining Notices, then CSX did not suffer damages.   




                                        ‐ 24 ‐ 
 
             Here, the district court recognized that the Restraining Notices did 

not confer priority and that priority creditors were entitled to be paid first.  After 

reviewing the timeline of judgments and executions, the district court concluded 

that only Crescimanni served an execution before the state courtʹs February 26, 

2015 settlement order that ʺgrant[ed] him a superior right.ʺ  Sp. App. 28.  

Therefore, the district court found, ʺeven if the Court preserved the $2.2 million 

settlement figure and offset Crescimanniʹs $402,013.83 judgment, the Garnishees 

would have had $1,797,986.17 left over to satisfy CSXʹs $1,056,444.15 judgment.ʺ  

Sp. App. 27.  The district court concluded that ʺGarnishees have not raised any 

issues of factʺ and that it ʺneed not hold a hearing to determine the proper 

judgment amount.ʺ  Sp. App. 33.  The district court subsequently declined in its 

discretion to recognize new evidence from Garnishees demonstrating that ELS 

had actually served its execution on November 5, 2014 ‐‐ not March 10, 2015 ‐‐ 

thereby also granting ELS higher priority.   

             We conclude that, at a minimum, the partiesʹ submissions and the 

record demonstrate a lack of clarity as to the order of priority of judgment 

creditors, precluding the district courtʹs grant of summary relief to CSX. 




                                        ‐ 25 ‐ 
 
             At the time of judgment, the order of priority was unclear.  The 

record shows that, during state court proceedings on February 24, 2015, the 

participating judgment creditors ‐‐ including Crescimanni, ELS and Sullivan 

Gardner ‐‐ indicated that they believed, ʺ[w]ithout fixing the priorities in any 

way between us, we all had a higher priority than CSX.ʺ  App. 190.  CSXʹs 

counsel was informed of the competing judgment creditorsʹ views as to priority.  

Id. at 191.  On June 26, 2015, Garnishees alleged in their opposition to CSXʹs 

turnover motion that ʺother than serving its Restraining Notices, CSX did 

nothing to enforce its judgment and, unlike Emjayʹs other creditors whose claims 

have a priority position, took no steps whatsoever to create or perfect an 

enforceable lien.ʺ  Id. at 125.  On the other hand, CSX never asserted that it had a 

higher priority than any of the other creditors, and in fact even now suggests that 

priority is not relevant to damages.  We reject CSXʹs argument because, as noted 

above, damages cannot be assessed without delineating the relative priority of 

judgment creditors.   

             The district court did not consider priorities when it invited CSX to 

apply for a judgment for damages in its initial turnover order.  It did correctly 

recognize the importance of priority in its subsequent order denying Garnisheesʹ 



                                        ‐ 26 ‐ 
 
motion for reconsideration.  But the district courtʹs final reasoning suggests that, 

had it possessed a complete picture of the relevant players and priorities before 

judgment, it might have reached a different outcome.  And while the district 

court rejected as untimely Garnisheesʹ submission regarding the correct date of 

ELSʹs execution, a hearing would have given Garnishees the opportunity to 

present this evidence. 

              Failure to resolve these factual issues before summarily awarding 

damages to CSX was an abuse of discretion.  Therefore, we vacate that portion of 

the district courtʹs judgment and orders holding CSX liable for $1,056,444.15 in 

damages, and remand with instructions for the district court to hold a hearing to 

resolve factual issues concerning damages including, but not limited to, the order 

of priority of judgment creditors.  During the hearing, the district court should, 

at minimum, revisit the two factual issues that Garnishees raised in their letter 

motion to alter the judgment. 

                                  CONCLUSION 

              For the reasons set forth above, we AFFIRM IN PART, VACATE IN 

PART, and REMAND the case for further proceedings consistent with this 

opinion.   



                                        ‐ 27 ‐